Title: To George Washington from William Fitzhugh, 19 May 1779
From: Fitzhugh, William
To: Washington, George



Dear Sir
Maryland May 19th 1779

I had the Honor to recieve your Acceptable favor of the 10th Ulto & am Happy to Hear of yours & your Ladys Health.
Be Pleas’d to accept Mrs Fitzhugh’s & my thanks for your Kind Attention to My Son; I did Expect that a Cartel wou’d have taken Place, & am Sorry the Flattering Hope is Pass’d away. I Cannot think the Enemy will be Able to Hold N. york & Rhode Island this Summer. Considering the Draughts they have Made, for the West Indias, Georgia & Virginia; with respect to the Last, I am this moment Inform, That they Have Landed about 4000 men at Norfolk and Portsmouth, & have taken there, between 4 & 5000 Hds Tobo which I Suppose has been Stor’d there for them By their Agents.
I am sorry to hear that Many of Our Officers Shew an Inclination to resign. It is true they have been under Great Hardships respecting their Pay, Considering the Value of Paper money, & the High Price of Necessarys. But Surely, The Several States, Seeing the Necessity, Will make Immediate Provission for their Relief: The Legislature of this State Has Lately Shewn a Liberal Disposition towards their officers & Men, & Will I believe Furnish them on the Terms You are Pleas’d to Mention, & your Excellency may be Assur’d, That as an Individual, I will do everything in my Power to promote it.

Speculating & Engrossing has now Got to Such a Pitch, That If it cannot be prevented, I fear will Disable Us, to Support Our Army, & in my Oppinion is the Principal Cause of the Drepreciation of Paper money: The Exorbitant Price of Goods, Obliges the Farmers to raise the Price of Provissions Proportionably, Encourages Speculation, & founds the Necessity of Constant & Large Emissions of Money, wch If Increas’d, or even Continu’d, will be Our Destruction.
High Taxing may be Useful, But I am of Oppinion, That Stoping all Trade by Sea Immediately, & Fixing a Moderate Limitted Price on all Goods, merchandize, Iron, Provissions, &c. in the Several States, with Permission to the Inhabitants, to Pay a Proportion of Their Taxes, in Well Cur’d provissions, & Necessarys for Our Troops, Wou’d be very Salutary, Raise the Value of Our money, Secure Ample Supplys for our Army, Save Our Poor from Starving, Keep Numbers of Our Able Bodyd men at Home, & Effectually Stop the Baneful Practice of Speculating & Engrossing: Our Trade by Sea has been Injurious, Tho’ it has furnish’d some Goods, they have been Chiefly Luxuries, not real Necessarys; It has on the Other Hand, Lost Us many Men, Supply’d the Enemy wth Provissions, Encourag’d Cruisers to Swarm on Our Coasts, & Enrich’d them by Prizes at the Expence of Our Citizens. I may Perhaps have taken up this oppinion too Hastily But am Convinc’d, Something of a similar Nature is Absolutely & Immediately Necessary to be Done.
I am much oblig’d to your Excellency, for your friendly Sentiments Regarding Capt. Smith, who cou’d not Expect any Provission but in Regular Course.
I have Great Hopes that Something will Happen in the West Indias favorable to Us. But If matters Shou’d Reman as they Are, It keeps the Enemy Still weaker Here.
I have had the Pleasure to Save for your Flocks in Virginia, Eight fine Ram Lambs, which If the Enemy Shou’d not take from us, will be carried away in August, & I have wrote Mr Lund Washington Accordingly.
Mrs Fitzhugh Joins with me in Affectionate wishes, & Compliments to you & your Lady. I Have the Honor to be with the Utmost Esteem & Regard Your Excellencys Most Affectionate & Oblig’d He Servt
Willm Fitzhugh
